214 S.W.3d 671 (2007)
George S. CLEGG, Appellant,
v.
The STATE of Texas, Appellee.
No. 10-06-00378-CR.
Court of Appeals of Texas, Waco.
January 3, 2007.
George S. Clegg, Gatesville, pro se.
John W. Segrest, McLennan County Dist. Atty., Waco, for appellee.
Before Chief Justice GRAY, Justice VANCE, and Justice REYNA.

MEMORANDUM OPINION
PER CURIAM.
In 1994, Appellant was convicted of aggravated sexual assault and received a 90-year sentence. He now attempts to appeal the trial court's denial of his motion for a free record to pursue a post-conviction writ of habeas corpus.
This court has jurisdiction over criminal appeals only when expressly granted by law. Everett v. State, 91 S.W.3d 386, 386 (Tex.App.-Waco 2002, no pet.). No statute vests this court with jurisdiction over an appeal from an order denying a request for a free copy of the trial record when such a request is not presented in conjunction with a timely filed direct appeal. Id.; see Self v. State, 122 S.W.3d 294, 294-95 (Tex.App.-Eastland 2003, no pet.). Furthermore, an intermediate court of appeals has no jurisdiction over post-conviction writs of habeas corpus in felony cases. Self, 122 S.W.3d at 295 (citing TEX.CODE CRIM. PROC. ANN. art. 11.07).
In a December 1, 2006 letter, we notified Appellant that this court may not have jurisdiction over this appeal and that unless he showed grounds for continuing his appeal within twenty-one days of our letter, we might dismiss his appeal for want of jurisdiction. Appellant has filed a response, but it does not show that we have jurisdiction over this appeal. Accordingly, we dismiss this appeal for want of jurisdiction.
Chief Justice GRAY concurs in the judgment.